Citation Nr: 1540017	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a psychiatric disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2012 and March 2013 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in June 2012, the RO granted service connection for a psychiatric disorder and assigned an initial 70 percent disability rating.  In March 2013, the RO denied entitlement to a TDIU and proposed to reduce the Veteran's disability rating for a psychiatric disorder from 70 to 50 percent.  In March 2013, the Veteran submitted a notice of disagreement (NOD) with the RO's March 2013 rating decision.  In December 2013, the RO issued a statement of the case (SOC) regarding the issue of entitlement to a TDIU and the Veteran perfected this issue for appeal in January 2014.  In February 2014, the RO declined to reduce the Veteran's disability rating for a psychiatric disorder.

As it pertains to a psychiatric disorder, the Board finds that the Veteran's March 2013 correspondence is properly construed as a NOD with the June 2012 rating decision that granted service connection for a psychiatric disorder and assigned an initial 70 percent disability rating.  See 20.200 (b) (2015).  The March 2013 correspondence cannot serve as a NOD to the proposed reduction, as a proposed reduction was abandoned in February 2014.  See 3.105 (e) (2015). 

As March 2013 NOD is properly construed as a timely NOD with the June 2012 rating decision that granted service connection for a psychiatric disorder and assigned an initial 70 percent disability rating, a SOC is required.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to an initial rating in excess of 70 percent for a psychiatric disorder.  Because the March 2013 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Given the various psychiatric diagnoses of record, the issue of entitlement to an increased rating for PTSD has been recharacterized as entitlement to an increased rating for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted a March 2013 NOD to the RO's June 2012, rating decision that granted service connection for a psychiatric disorder and assigned an initial 70 percent disability rating.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

As to the issue of entitlement to a TDIU, the evidence suggests that the Veteran's service-connected psychiatric disorder, his only service-connected disability, plays a role in his occupational impairment and may have worsened since his last VA examination in December 2012.  During the December 2012 VA examination, the Veteran reported a variety of symptoms including suicidal ideation and difficulty in establishing and maintaining effective work and social relationships, but he denied hallucination.  More recently, in March 2013, the Veteran reported a progression of the symptoms reported in December 2012 with the addition of hallucinations and the inability to be around anyone, including family members.  As the evidence suggests that the Veteran's psychiatric disorder has undergone material worsening since the December 2012 VA examination and that the symptoms of this disability are related to his allegations of occupational impairment, a new VA examination is warranted to determine if the Veteran's service-connected disability precludes the Veteran from obtaining and maintaining gainful employment.


The evidence reflects that the Veteran has received psychiatric treatment at the Vet Center in Corpus Christi, Texas.  As these records are relevant to the appeal, the AOJ must make additional efforts to obtain such records upon remand.

Finally, the evidence reflects that the Veteran continues to receive VA mental health treatment.  However, the claims file only contains treatment records current through January 2014.  Additional development is needed to obtain any outstanding records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to an initial rating in excess of 70 percent for a psychiatric disorder.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Obtain complete VA treatment records dated from January 2014 to the present.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  With any necessary assistance from the Veteran, obtain relevant treatment records for the Veteran from the Vet Center, Corpus Christi, Texas.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, schedule the Veteran for a VA examination to determine the current severity of the occupational impairment from his service-connected psychiatric disorder.  The examiner must review the entire claims file.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's psychiatric disorder impacts his occupational functioning in order for VA to determine if his service-connected disability, without consideration of his age or nonservice-connected disability, precludes substantially gainful employment.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




